Citation Nr: 0407031	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  96-39 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for residuals of 
mononucleosis.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Fort Harrison, Montana.

Historically, this appeal came before the Board initially in 
June 1998, at which time, the Board remanded the matter to 
the RO to schedule a VA compensation and pension physical 
examination (C&P exam).  The examination was accomplished and 
the RO continued to deny the claim.  The veteran testified 
before the M. Sabulsky, Veterans Law Judge, in July 1999, 
indicating that he had received a favorable decision from the 
Social Security Administration (SSA) regarding his claim for 
supplemental security income benefits.  (Board Transcript 
(BT) at p. 9)  The Board reviewed the appeal again in 
September 1999 and remanded to the RO to obtain SSA records, 
as they had not yet been associated with the file.  The RO 
obtained the records, which are  now associated with the 
veteran's file; however, the RO continued to deny the claim.  

In 2003, the appeal returned to the Board for review.  In the 
interim, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) was enacted to 
clarify the duty of VA to assist claimants in developing 
evidence pertinent to their claims for benefits.  The VCAA 
eliminated the requirement that a claim be well grounded 
before VA's duty to assist arises.  The VCAA requires VA to 
make reasonable efforts to assist a claimant in obtaining 
evidence to substantiate his or her claim, unless no 
reasonable possibility exists that assistance would aid in 
substantiating the claim.  In light of the VCAA in June 2003, 
the Board remanded the appeal to the RO for readjudication 
and review to ensure compliance with the new notice and 
development requirements.  As will be fully discussed below, 
the Board has reviewed the appeal and finds the VA has 
complied with the requirements of the VCAA and a decision on 
the merits at this time does not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).

In February 2002, the veteran's claim was referred for a 
medical opinion by an expert of the Veterans Health 
Administration (VHA) pursuant to 38 U.S.C.A. § 7109 (West 
2002) and as set forth in Veterans Health Administration 
Directive 10-95-040 dated April 17, 1995.  

In April 2002, the expert medical opinion was received and 
was referred to the veteran through his representative for 
review and the submission of any additional evidence or 
argument.  38 C.F.R. § 20.1304(c) (2003).  There was no 
response.  


FINDINGS OF FACT

1.  The appellant has been adequately notified of all 
pertinent laws and regulations and of the evidence necessary 
to establish the claim; all reasonable development necessary 
for the disposition of the instant case has been completed.

2.  It has not been shown by competent evidence that the 
veteran has chronic mononucleosis or chronic organic 
disability that is related to an in-service-episode of 
mononucleosis.


CONCLUSION OF LAW

Chronic mononucleosis or residuals of mononucleosis were 
neither incurred in nor aggravated by service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board conducted a detailed 
review of the claims folder and finds that the RO has 
fulfilled or surpassed the requirements of the VCAA in this 
matter.  The Board finds that numerous documents provided to 
the veteran, including the March 1995 rating decision, the 
May 1996 Statement of the Case (SOC) and Supplemental SOC's 
dated in May 1997, August 2001, and July 2003, have satisfied 
the requirement at § 5103A of VCAA in that they clearly 
notify him of the evidence necessary to substantiate his 
claim.  

By letter dated in February 2003, the Board initially 
proceeded to notify the veteran of the VCAA under its 
authority within 38 C.F.R. § 19.9(a)(2) and informed the 
veteran of how responsibilities in developing the record are 
divided in accordance with VCAA.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The letter also advised the veteran 
that he had a period of approximately 30 days to send in 
additional information.  The letter states, "If you send us 
additional information or evidence is received within one 
year from the date of this letter, and we decide that you are 
entitled to VA benefits, we may be able to pay you from the 
date we received your claim.  If the additional information 
or evidence is not received within one year from the date of 
this letter, and we decide that you are entitled to benefits, 
we can only pay you from the date we receive the evidence."  

However, 38 C.F.R. § 19.9(a)(2) was subsequently invalidated 
by the United States Court of Appeals for the Federal 
Circuit.  Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  
One reason for the Federal Circuit's ruling appears to be 
that the regulation in question imposed a misleading hurdle 
to the claimant by requiring a response "not less than 30 
days" while the applicable statute provides a claimant one 
year to submit evidence.  Accordingly, the Board remanded 
this matter to the RO in June 2003 in order to clarify this 
matter with the veteran.  

In Paralyzed Veterans of Am. v. Sec. of Veterans Affairs, 345 
F.3d 1334, 1344-47 (Fed. Cir. 2003), the United States Court 
of Appeals for the Federal Circuit (CAFC) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The CAFC made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Sec. of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) (Reviewing a related Board regulation, 
38 C.F.R. § 19.9).  However, provisions of the Veterans 
Benefits Act of 2003 now allow VA to complete decisions prior 
to the one year appeal period under 38 U.S.C.A. § 5103(b)(1).  
See Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701(b), 117 Stat. 2651 (Dec. 16, 2003) (to be codified at 
38 U.S.C. § 5103(b)(3)).  This provision was made 
retroactively effective from November 9, 2000.  Id. at 
§ 701(c).

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004) held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The veteran's initial 
denial by the RO was in 1995, years before the passage of the 
VCAA.  Nevertheless, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

The Court's decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Regarding the first 
requirement, there was no information or evidence identified 
by the veteran that was not of record.  The earlier letter 
from the Board informed the veteran that VA would make 
reasonable efforts to obtain certain types of records and 
would continue to seek Federal agency records unless it is 
determined that additional efforts would be futile.  As 
stated above, the letter also informed the veteran of what he 
was expected to provide.  Lastly, it advised him to send in 
"any relevant evidence you have in your possession," which 
clearly fulfills the "fourth element." of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  This was subsequently reinforced by the RO in 
a supplemental statement of the case.  

The RO has provided the veteran with thorough VA 
examinations, and an opinion from a VHA expert was obtained.  
There is no indication of outstanding Federal Government 
records or other records that have been identified by the 
claimant.  In addition, the RO has obtained SSA records and 
all pertinent records from VA and private medical care 
providers.  

Based on the above analysis, there is no indication in this 
case that any further notification or assistance would 
produce evidence that would change the Board's decision and, 
therefore, any error for noncompliance with the notice 
provisions of the VCAA is harmless.  In this regard, while 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In addition, as the 
appellant has been provided with the opportunity to present 
evidence and arguments on his behalf and availed himself of 
those opportunities, appellate review is appropriate at this 
time.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West  2002).  For 
the showing of chronic disease in service one must present a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2003).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to 
support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The Court has held that lay observations of symptomatology 
are pertinent to the development of a claim for service 
connection if corroborated by medical evidence.  See Rhodes 
v. Brown, 4 Vet. App. 124 (1993).  Chronicity under 
38 C.F.R. § 3.303 is established when evidence, regardless 
of its date, shows that a veteran had a chronic disorder in 
service and currently has the disorder.  Chronicity must be 
demonstrated by medical evidence, unless the Court has 
determined that lay observation of the disorder is 
competent.  A lay person is competent to testify only as to 
observable symptoms.  A lay person is not, however, 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability.  See Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  If chronicity is not established, service 
connection may still be found if the following conditions 
are met:  (1) the disorder is observed during service, (2) 
there is continuity of symptomatology thereafter, and (3) 
competent evidence relates the current disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

The veteran has asserted that his claimed residual disorder 
is related to mononucleosis, a disorder reflected in his 
service medical records.  In the alternative, he has asserted 
at one time or another, that his claimed disorder is related 
to exposure to Agent Orange.  Prior to December 27, 2001, 38 
U.S.C.A. 
§ 1116 provided that a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 1975, and has a disease listed in 38 U.S.C.A. § 
1116(a)(2), shall be presumed to have been exposed during 
such service to a herbicide agent unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during service.  The chronic diseases giving rise 
to the presumption of exposure were chloracne (if the disease 
became manifest to a compensable degree within one year after 
the last date on which the veteran was exposed to a herbicide 
agent), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and soft 
tissue sarcoma).  Effective December 27, 2001, Type II 
diabetes mellitus was added to the presumptive disorders and 
exposure to herbicides, including Agent Orange, was conceded 
for all veterans who had requisite service in the Vietnam 
area of operations during the Vietnam era, regardless of 
whether they develop one or more of the presumptive diseases 
listed in 38 U.S.C.A. § 1116(a)(2).  Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001) (codified at 38 U.S.C.A. § 1116 (West 
2002)).  When a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  In this instance, the Board finds 
that the revised version of 38 U.S.C.A. § 1116 is most 
favorable to the veteran because it concedes herbicide 
exposure without diagnosis of a specific disorder.  
Accordingly, the Board will proceed under the revised 
version.

Service medical records show the veteran underwent an 
enlistment physical examination in November 1967, which 
indicated no pertinent diagnoses or defects.  Medical history 
at that time was negative for any chronic pains.  The veteran 
was hospitalized from late October to late November 1969.  
When he presented, he manifested symptoms of fever, sore 
throat, malaise, cough, pustular eruptions on the upper lip, 
and swollen submandibular glands on both sides of his neck.  
Impression on admission was strep throat; rule out 
mononucleosis.  The discharge diagnosis was infectious 
mononucleosis and herpes febrillis, upper lip.  Dental notes 
dated in early December 1969 indicate the veteran was being 
treated for mononucleosis and was to be scheduled for 
reappointment in one week.  A note one week later indicates, 
"Pt. Has experienced no discomfort for several days-no 
discomfort for several days-Tr. stopped-waiting for M.D.'s 
ok. to begin dental tr."  Treatment notes indicate a 
physical examination was performed in February 1970; no 
findings are shown.  On the same day in February, dental 
notes indicate a Type 3 examination was performed and a 
"Subsequent Diseases and Abnormalities" diagram was 
annotated.  The veteran was diagnosed with an upper 
respiratory infection in October 1970.  He complained of a 
lump in his throat approximately eight days later.  Physical 
examination was within normal limits.  Xylocaine gargle was 
prescribed.  A Report of Medical Examination for a separation 
physical examination is not of record.

Post-service records reveal the veteran underwent medical 
examinations by private physicians in August and November 
1994.  He reported symptoms, including joint aches and pains, 
depression, intolerance to heat, light-headedness, weakness, 
and headaches.  Medical history, provided in August 1994, 
indicated the veteran was in good health until 17-18 months 
earlier, at which time, he noticed onset of symptoms of 
myalgia and arthralgia that did not improve with medical 
treatment.  The veteran also reported a history of 
mononucleosis in service.  Following an examination, the 
diagnoses were intense myalgia, arthralgia, depression and 
heat intolerance.  The physician suspected the diagnosed 
disorders were related to some autoimmune or lupus-type 
problems.  In November1994, the veteran indicated that in 
about 1988, he began experiencing symptoms including cramping 
of muscles and joints.

The veteran testified in a personal hearing at the RO in 
October 1996.  The testimony indicates as follows:

The veteran was told that mononucleosis was caused by the 
Epstein Barr virus and testing showed he had ten times the 
normal value of "IGG factor."  The veteran asked the doctor 
who performed the test whether his chronic fatigue was a 
direct result of treatment for mononucleosis; the doctor 
replied "yes."  (Transcript (T.) at p. 2)  The veteran 
first came to the hospital, reporting that he felt the same 
way as he did in service when he had mononucleosis.  He felt 
"plain old lousy" and he was having trouble with his thumbs 
and his back.  After 14 months, fibromyalgia was diagnosed.  
In the meantime, virtually every muscle in his body became 
involved.  (T. at p. 3)  

VA outpatient records from January 1993 to October 1996 
document intermittent treatment and examinations provided by 
numerous physicians, including neurologists and 
rheumatologists.  Various symptoms and impairment were 
addressed, including chronic fatigue, heat intolerance, 
fibromyalgia, arthralgia, headaches, dizziness, abdominal 
pain, generalized weakness, and depression.  During treatment 
the veteran repeatedly asserted his impairment was related to 
treatment for mononucleosis in service.

The veteran underwent a C&P exam in January 1998.  He 
reported a medical history of fibromyalgia that developed 
over years with all joints and his arms aching.  The veteran 
also stated he had a problem with Epstein-Barr virus that 
resulted in chronic fatigue.  Other reported medical history 
included Barrett's esophagitis, hiatal hernia, multiple 
degenerative disk disease, and a fusion, and spondylitis of 
the lumbar spine.  The veteran reported that he fatigues 
easily and can only walk about one block without resting.  He 
described pain radiating to his legs and pain out into his 
shoulders from his neck.  Following a physical examination, 
the diagnoses were as follows: degenerative cervical spine 
disease, history of Epstein-Barr virus with chronic fatigue, 
history of hiatal hernia and Barrett's esophagitis, history 
of ankylosing spondylitis of the lumbosacral spine.

The veteran underwent a C&P exam in April 1999.  The examiner 
reviewed the claims file.  The veteran reported a medical 
history essentially consistent with the 1998 C&P exam.  He 
also indicated he had been diagnosed with chronic obstructive 
pulmonary disease, major depression, and post-traumatic 
stress disorder.  Current complaints included feelings of 
general illness and increasing weakness, chronic headaches, 
constant pain in all joints (particularly the knees, hips, 
hands, elbows, and back), and sleep disturbance.  The veteran 
reported that his fatigue began in the 1970s intermittently, 
but has progressed and is now constant.  The examiner opined 
that his symptoms were consistent with both fibromyalgia and 
chronic fatigue syndrome, "not necessarily mononucleosis 
exacerbations per se."  He concluded that it was at least as 
likely as not that the veteran's current symptoms, 
(particularly depression, PTSD, fibromyalgia, chronic fatigue 
syndrome, and possibly even ankylosing spondylitis) not to be 
related to the veteran's history of mononucleosis and the 
associated Epstein-Barr virus.  The examiner noted that he 
was not completely convinced that Agent Orange exposure 
caused this, but conceded he had no contrary evidence. 

The veteran underwent another C&P exam in April 1999.  He 
reported a history of feeling like he had mononucleosis for 
seven years, myalgias, adenopathy submandibular, anhedonia, 
and lassitude.  Following laboratory tests, x-rays, and a 
physical examination, the diagnostic impression was symptom 
complex of lassitude myalgias arthralgias and reported 
adenopathy with extensive lab tests without confirmation of 
known illness other than fibromyalgia and chronic fatigue, 
tobacco and marijuana use, hypercholesterolemia and 
hypertriglyceridemia, and status post cervical fusion.  In 
June 1999, the VA examiner completed an addendum to his 
initial examination report.  After reviewing the claims file, 
he stated that current medical science is such that no 
relationship exists between Epstein-Barr virus disease and 
either chronic fatigue or fibromyalgia.  These disorders do 
not have a presumptive relationship to Agent Orange.  The 
examiner noted inpatient treatment and convalescent leave for 
infectious mononucleosis in service, but he concluded there 
was no current evidence of chronic mononucleosis clinically 
or scientifically.

The veteran testified at a travel Board hearing in July 1999.  
His testimony indicates as follows:

The veteran was hospitalized for mononucleosis in service, 
which was manifested by swollen glands under the neck, 
blisters on the lips, fever, weakness, and fatigue.  These 
symptoms have always been there over the years, but gradually 
worsened.  In 1993, the veteran sought treatment and reported 
his history of mononucleosis, and explained how his symptoms 
were exactly the same.  A test was done for Epstein-Barr 
virus and he was diagnosed with chronic fatigue syndrome.  
The veteran asked his VA physician whether it was related to 
the mono he had in service and the doctor said yes.  (BT at 
pp. 3, 19-20)  The doctor did not write that down and the 
veteran is unable to get anyone to state his present 
condition is related to the mononucleosis, although the VA 
examiners seemed to agree.   (BT at p. 4)  The veteran 
experiences migrating pains and cannot predict where the pain 
will strike.  He also has suffered from fatigue for over 20 
years.  (BT at p. 5)  He has sought care at the VA 
continuously and was diagnosed with a pinched nerve in his 
neck.  (BT at pp. 6-7)  The symptoms became very troublesome 
in the late 1980's and became overwhelming around 1994.  The 
Center for Disease Control administered a test for Epstein-
Barr and three of the five elements were elevated; the IGG 
factor was 10 times the normal limit.  (BT at pp. 10, 19)  
The veteran went to see a private neurologist, who diagnosed 
ankylosing spondylitis.  He performed a blood test that 
showed the veteran had three genetic markers for an 
immunological problem.  (BT at p. 13)  The problem with the 
veteran's muscles was diagnosed as fibromyalgia, which is 
closely related to chronic fatigue.  (BT at p. 15)

SSA records document frequent and extensive medical treatment 
at VA and private facilities for a multitude of symptoms and 
impairment.  An April 1999 SSA disability determination 
notice indicates the veteran is disabled under SSA law and 
regulations effective since February 1996, due to cervical 
spine disability, chronic fibromyalgia, gastroesophageal 
reflux disease, and chronic psychiatric disability.  Various 
treatment records show the veteran reported a long history of 
progressively deteriorating symptoms, including weakness, 
fatigue, and muscle and joint pains, which the veteran 
attributed to mononucleosis in service.  A February 1997 
report of a VA Agent Orange medical examination reflects the 
veteran claimed he was exposed to Agent Orange and other 
toxins while in Vietnam., and that he was treated for 
mononucleosis in service, noting that his health has been 
"very poor" since his service in Vietnam.  The examiner's 
clinical impression, in pertinent part, was "definite 
herbicide ingestion and exposure."  Reports of medical 
examinations, completed during a VA hospitalization from 
April to June 1997, indicate it was highly unlikely that the 
veteran had a primary immunological or rheumatological 
disorder.  Inpatient notes from January to February 1998 
indicate a history of Agent Orange exposure and a probable 
history of mononucleosis in service.

VA treatment records show the veteran was hospitalized for 
approximately three days in July 2000.  He presented with 
complaints of nausea and vomiting, feeling dry and thirsty, 
weakness, dizziness, and feeling "disconnected."  He was 
discharged with nausea and vomiting improved.

The veteran underwent a C&P examination in September 2000.  
The veteran reported recurrent symptoms of fatigue, muscle 
and joint aches, generalized pain, swollen neck glands, and 
sores on lips.  He indicated symptoms gradually increased in 
severity and persistence over the years since his initial 
treatment for mononucleosis in service.  Currently, the 
veteran feels fatigue at all times.  Having reviewed the 
claims file, the examiner stated the file contained some 
confusing and conflicting information relating to the claimed 
disability.  He opined that it would be "very difficult to 
prove" that the veteran had chronic mononucleosis or that 
his chronic fatigue, pain, and psychiatric "issues" were 
related to the history of mononucleosis.  He concluded the 
chronic fatigue, pain, and fibromyalgia were not caused by 
mononucleosis or the Epstein-Barr virus; additional 
examinations would have to be performed if further 
information was required.  The examiner amended his report in 
November 2000, indicating an additional specialty examination 
was not necessary to complete the C&P exam.

In June 2001, the veteran was hospitalized approximately 10 
days under the Psychiatric service.  During his stay, he 
continued to report pain in his feet, pain on swallowing, and 
pain in his joints.  The impression was somatoform pain 
disorder (stable) and depression, improving with significant 
anxiety component.  

In February 2002, the Board requested the medical opinion of 
a VHA specialist to review the veteran's records and respond 
to the following questions: (1) What is the degree of 
probability that the veteran has residual disability as a 
result of the mononucleosis that he had in the service? (2) 
If it is at least as likely as not that the veteran has a 
current residual disability as a result of the mononucleosis 
he had in service, identify the nature of that disorder.  As 
a preliminary matter, the examiner noted that he is certified 
by the American Board of Internal Medicine with the 
additional subspecialty certification in Infectious Diseases.  
The expert opined that the probability is zero or nearly so 
that the veteran has residual disability as a result of the 
mononucleosis in service.  It was explained: the diagnosis of 
acute mononucleosis in October 1969 was made on the basis of 
a syndrome manifested by fever, sore throat, and strongly 
positive Mono screening test and follow-up positive 
heterophile antibody test.  The veteran had a few atypical 
features in his illness, but the diagnosis was very 
reasonable in a young service man.  The opinion continued: 
the natural history of acute mononucleosis is very unlike the 
events following the veteran's illness.  Symptoms in the vast 
majority of acute mononucleosis patients much improve in 2-3 
weeks.  For example, the sore throat usually resolves in a 
week to 10 days and the prostration resolves more gradually 
with days of relative normalcy and some recrudescence for 
symptoms.  It was concluded that the veteran's severe 
musculoskeletal symptoms were simply not characteristic of 
Epstein-Barr viral (EBV) infections.

The VHA expert pointed out that in the past, there was 
speculation over reports of a syndrome characterized by 
chronic fatigue, sore throat, mild cognitive dysfunction, and 
myalgias found in patients with rises in EBV antibody titers, 
which suggested the EBV infection could persist and cause 
chronic fatigue.  Referencing the Journal of the American 
Medical Association (1987; 257:2303) and the Journal of 
Infectious Disease (1985; 151:1150), the doctor stated that 
most authorities do not accept the theory that chronic 
fatigue syndrome is caused by EBV.  He further pointed out 
that some physicians continue to tell their patients there is 
an association, unaware that this theory is not longer widely 
accepted.  Finally, the doctor acknowledged that rare 
patients have been found, in whom, EBV seems to play a direct 
role in organ dysfunction; such patients have fever, 
pulmonary infiltrates, pancytopenia, eye, and neurologic 
findings, none of which, have been observed in the veteran.  
These objective findings, according to the opinion, are in 
contrast to the years of "vague illness" manifested by the 
veteran with many symptoms and repeatedly normal clinical and 
laboratory studies.

VA outpatient records from February 2000 to July 2003 show 
ongoing complaints of pain.  

Review of the record in this case indicates that service 
connection for mononucleosis is not warranted.  The Board 
notes that there is no report of a separation physical 
examination of record.  In the case of possibly missing 
service medical records, the Board has a heightened 
obligation to explain its findings and conclusions and 
consider the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).  

Despite the absence of the service separation examination, 
there is no indication that the veteran suffered from a 
chronic mononucleosis disability in service.  Dental records, 
read in conjunction with medical records, indicate that 
dental treatment was withheld pending receipt of medical 
clearance from the veteran's physician.  It appears that the 
veteran's mononucleosis infection was determined to be 
resolved in February 1970, as the veteran received dental 
treatment on the same day as he received a physical 
examination.  There are no further diagnoses of mononucleosis 
infection in service.  In the absence of a chronic disease 
shown during service, the "chronicity" provisions under 
38 C.F.R. § 3.303(b) do not provide a basis for a grant of 
service connection.   

Alternatively, the provisions pertinent to "continuity of 
symptomatology" under 38 C.F.R. § 3.303(b) may otherwise 
confer service connection status, and the Board will consider 
this avenue.  Subsequent to service, the veteran sought 
treatment for symptoms claimed to be residuals of the in-
service mononucleosis.  As discussed above, the presence of 
this disability or residuals is not subject to lay 
observation, and, as such, must be supported by medical 
evidence.  Although the veteran is competent to testify as to 
his in-service experiences and symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not reflect that the veteran currently 
possesses a recognized degree of medical knowledge that would 
render his opinions on medical diagnoses or causation 
competent.  

At his hearings, the veteran testified that doctors had told 
him that his symptoms are related to the mononucleosis that 
he had during service.  However, that assertion, "filtered 
as it (is) through a layman's sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  In this, and in other 
cases, only independent medical evidence may be considered to 
support Board findings.  If the medical evidence of record is 
insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board is always free to supplement 
the record by seeking an advisory opinion or ordering a 
medical examination.  The Board is not free to substitute its 
own judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

A review of the veteran's postservice records shows that 
there were various possibilities considered as to the 
etiology of the veteran's complaints.  The Court has held 
that it is the Board's duty to determine the credibility and 
weight of evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  In this case, the Board sought a VHA opinion to 
supplement the medical evidence that was already of record, 
in order to clarify the presence of any postservice residuals 
of mononucleosis.  This opinion is considered to be of great 
probative value since the VHA doctor had all of the veteran's 
records available for review prior to rendering an opinion.  
See Owens v. Brown, 7 Vet. App. 429 (1995) (the Board is free 
to favor one medical opinion over another provided it offers 
an adequate basis for doing so).  Significantly, the VHA 
expert did not associate any residual disability to the 
veteran's in-service mononucleosis.  Additionally, the VHA 
expert referred to the in-service episode of mononucleosis as 
"acute" (not chronic) and concluded that the probability is 
"zero" or nearly so that there was any residual disability 
as a result of mononucleosis in service.  

It has been suggested that chronic mononucleosis developed as 
a result of the veteran's exposure to Agent Orange in 
Vietnam.  Although the newly amended law provides that all 
veterans who had the requisite service in Vietnam during the 
Vietnam Era (as here) are presumed to have been exposed to 
Agent Orange during such Vietnam service (a February 1997 
notation by a nurse indicated that the veteran had a 
"definite" history of herbicide ingestion/exposure), there 
is no competent medical evidence that links chronic 
mononucleosis to Agent Orange exposure (or other in-service 
cause).  As discussed above, the veteran's in-service 
mononucleosis was considered to be acute by the VHA expert 
and no residual disability is found.  Mononucleosis is also 
not a presumptive disability that is recognized as being 
related to Agent Orange exposure.  For these reasons, service 
connection is not warranted on this basis.   

In reaching this decision, the Board has considered the 
matter of resolving the benefit of the doubt in the veteran's 
favor as required by law.  Given the absence of probative 
evidence that demonstrates chronic mononucleosis or links any 
residual disability to service, the preponderance of the 
evidence is against the claim for service connection.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303.      


ORDER

Service connection for residuals of mononucleosis is denied.



	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



